Stayton, Associate Justice.
This is a suit of trespass to try title, brought by the appellant against the appellee to recover a part of a tract of land originally granted to John Welsh.
On the 25th day of March, 1880, the appellee brought a suit in the circuit court of the Hnited States at Tyler, against several defendants, to recover an undivided half of the grant to John Welsh.
The appellant was not made a party to that suit, nor does it appear that he had any notice of it prior to the time that a judgment was rendered therein. Prior to the institution of that suit the appellant had leased the land now in controversy to one Wallace, who, without the knowledge of appellant, had sublet the land to one Hart, who was made a party defendant in the suit brought in the circuit court of the Hnited States.
It does not appear that Wallace had notice of that suit.
In May, 1880, a judgment was rendered in favor of appellee against Hart and other defendants, and on the trial of this cause, over the objections of appellant, that judgment was offered in evidence by the appellee in support of her title. This is assigned as error.
In the case of Read v. Allen, 56 Tex., 180, this identical question was decided, and it was there held that a judgment against a tenant, rendered in a suit to which the landlord was not a party, and which he had no opportunity to defend, was not admissible as evidence of the title of a person obtaining such judgment in a suit between such person and the landlord of the tenant. The correctness of this decision we see no sufficient ground to question.
It ivould seem to be a rule of universal application, that the right of no one should be concluded by a judgment rendered in a suit to which he was not a party.
The bill of exceptions shows that the judgment objected to was introduced as conclusive evidence of title in the appellee Allen.
A judgment rendered against a tenant, and the pleadings upon which such judgment was rendered, are admissible for the purpose of showing when the possession of a landlord held through a tenant *383ceased to be a peaceable possession-, but as against the landlord for no other purpose.
[Opinion delivered January 22, 1883.]
The error of the court considered will require a reversal of the judgment, and as the cause was tried by the court without a jury, it appearing that the appellant had had possession of the land in controversy for more than five years prior to the institution of the suit against Hart, claiming the same under a deed duly recorded, and paying the taxes thereon, such judgment will he here rendered as should have been rendered in the district court; which is that the appellant recover the land claimed in his petition, and that he have a writ of possession therefor, the' same to be issued from the district court of Houston county, and that he recover his costs in this court and in the court below.
¡Reversed and rendered.